Name: Council Regulation (EEC) No 1652/86 of 26 May 1986 amending Regulation (EEC) No 231/86 on the transfer of 300 000 tonnes of common wheat, held by the United Kingdom intervention agency, to Italy for disposal in animal feed
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 5. 86 Official Journal of the European Communities No L 145/ 11 COUNCIL REGULATION (EEC) No 1652/86 of 26 May 1986 amending Regulation (EEC) No 231/86 on the transfer of 300 000 tonnes of common wheat, held by the United Kingdom intervention agency, to Italy for disposal in animal feed THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1355/86 (2), and in particular Article 7 (4) thereof, Having regard to the proposal from the Commission, Whereas, under Article 1 (4) of Council Regulation (EEC) No 231 /86 (3), the minimum selling price to be applied to the cereals referred to in the said Regulation when they are removed from intervention storage must be equal to the buying-in price for common wheat applicable during the month in question ; Whereas, under the terms of the second subparagraph of Article 3 (3) of Regulation (EEC) No 2727/75, the buying-in prices valid for August of the current marketing year are applicable with respect to purchases made between 1 June and 31 July ; Whereas the conjunction of the said measures will en ­ courage the concentration of all sales of common wheat intended for disposal in animal feed in Italy in the month of June 1986 ; whereas this situation may give rise to disturbances on the market during the month in question and could prevent the smooth disposal of the cereals within the time limits laid down by Regulation (EEC) No 231 /86 ; whereas this situation should be remedied by stipulating that for the tenders awarded in June 1986 under Regulation (EEC) No 231 /86, the minimum price must be equal to the buying-in price applicable in May 1986 plus one monthly increase, HAS ADOPTED THIS REGULATION : Article 1 Article 1 (4) of Regulation (EEC) No 231 /86 is hereby replaced by the following : '4. The minimum selling price of the product on its removal from intervention storage shall be equal to the buying-in price for common wheat which applies during the month in question . However, if removal from storage takes place during the month of June 1986, the price to be applied shall be equal to the buying-in price for common wheat applied during the month of May 1986 one monthly increase . The price increases and reduc ­ tions specified in Commission Regulation (EEC) No 1570/77 of 11 July 1977 on price increases and reductions applicable to interventions in cereals (') shall not be applied.' Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 May 1986. For the Council The President G. BRAKS (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (&gt;) OJ No L 118 , 7 . 5 . 1986, p. 1 . O OJ No L 29, 4. 2. 1986, p . 1 .